Citation Nr: 0716310	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD) and if so, whether service connection 
for PTSD is warranted.

2.  Entitlement to a compensable rating for residuals of 
second degree burns of the left hand.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in September 2006.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.


FINDINGS OF FACT

1.  In an unappealed, final March 2003 rating decision, the 
RO denied service connection for service connection for PTSD.  

2.  The evidence received since the March 2003 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

3.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service stressor.

4.  In September 2006, the veteran withdrew his perfected 
appeal of the claim for a compensable rating for residuals of 
second degree burns of the left hand.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for PTSD, and PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 20.1103 (2006).  

2.  The criteria for withdrawal of the appeal of the claim 
for a compensable rating for residuals of second degree burns 
of the left hand are met. 38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed appeal

The Board must dismiss the claim for a compensable rating for 
residuals of second degree burns of the left hand.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the veteran had perfected an appeal of a claim 
for a compensable rating for residuals of second degree burns 
of the left hand.  However, in September 2006, both in 
writing and in testimony at a hearing before the Board (as 
reflected in a transcript), the veteran specifically withdrew 
his appeal of this issue

Since the veteran has withdrawn his appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue. The Board 
therefore has no jurisdiction to review the issue. 
Accordingly, the Board dismisses this issue.

II.  Service connection for PTSD

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for PTSD, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner-of-war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.   If 
VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat- or 
POW-related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat- or POW-related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a rating decision dated in March 2003.  The veteran 
was notified of that decision and of his appellate rights.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2004, the veteran requested that his claim for 
service connection for PTSD be reopened.  The November 2004 
rating decision now on appeal denied reopening the veteran's 
claim on the basis that new and material and evidence has not 
been submitted.  However, the July 2005 statement of the case 
appears to have implicitly reopened the veteran's claim for 
service connection for PTSD and adjudicated that claim on the 
merits.  

As will be explained below, the Board concludes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for PTSD is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD and if so, whether service 
connection for PTSD is warranted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the March 2003 rating decision denied the 
veteran's claim for service connection for PTSD.  In that 
decision, the RO observed that the veteran had been diagnosed 
with PTSD.  However, the RO also indicated that the veteran 
had not submitted the evidence that was requested in a 
January 2003 letter. The Board notes that the letter had 
asked the veteran to provide the specific details of the 
events that had resulted in his PTSD.  The letter also 
included a PTSD stressor questionnaire, but the veteran did 
not return a completed form or otherwise respond.  Therefore, 
service connection for PTSD was denied.

The evidence associated with the claims file subsequent to 
the March 2003 rating decision includes VA medical records, 
copies of the veteran's service records, a completed PTSD 
stressor questionnaire, a report of air base defense in the 
Republic of Vietnam between 1961 and 1973, and hearing 
testimony as well as the veteran's own assertions.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the March 2003 rating decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for PTSD.  The majority of this 
evidence is certainly new, in that it was not previously of 
record.  The Board also finds the completed questionnaire, 
the report of air base defense, and the hearing testimony to 
be material in that they relate to an unestablished fact 
necessary to substantiate the veteran's claim.  In this 
regard, the Board notes that those documents provided 
additional details and evidence of an attack in Nha Trang, 
Vietnam, between May 1969 and June 1969.  In addition, the 
Board observes that the copies of veteran's service records 
included a travel voucher showing that the veteran's 
itinerary appears to have included a stop in Vietnam from May 
1969 to June 1969, which also supports the veteran's 
contention that he served in Vietnam and witnessed an attack 
while there.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for PTSD.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in relative equipoise as to whether the veteran has PTSD 
related to service.  Resolving the equipoise rule in the 
veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  On this point, there is 
conflicting evidence.  Among his assertions, the veteran has 
claimed that he witnessed rocket attacks in Nha Trang, 
Vietnam between May and June 1969 during which civilians were 
killed.  The DD 214 for his period of service from March 1966 
to December 1968 indicates that he did not have any foreign 
or sea service, and the DD 214 for his period of service from 
December 1968 to December 1972 states that he did not service 
in the Republic of Vietnam or Korea.  However, the Board 
notes that the veteran's service records do include a travel 
voucher showing that his itinerary included a stop in Vietnam 
from May 1969 to June 1969.  In addition, a report of air 
base defense in the Republic of Vietnam between 1961 and 1973 
indicates that there was an attack in Nha Trang, Vietnam 
between May 1969 and June 1969.  Although these reports do 
not indicate whether the veteran actually witnessed the 
events, the Board notes that the Court has expressly rejected 
the notion that specific evidence that a veteran was actually 
with his unit at the time of an attack is required to verify 
that attack as a PTSD stressor.  See Pentecost v. Principi, 
16, Vet. App. 124 (2001).  As such, the Board finds that 
there is reasonable doubt as to whether the veteran 
experienced an in-service stressor.  To the extent that there 
is any reasonable doubt, that doubt will be resolved in the 
veteran's favor.

Having found that the veteran has a verified in-service 
stressor, the remaining question is the medical question of 
whether the veteran has been diagnosed as having PTSD, and if 
so, whether that diagnosis is related to the veteran's 
verified in-service stressor.  Recent treatment records do 
document him as having been diagnosed with PTSD.  In fact, VA 
medical records dated from November 2005 to December 2005 
documented the veteran's stressors as including an attack in 
Vietnam, and his diagnosis was listed as an anxiety disorder 
not otherwise specified versus PTSD per history.  The 
treating VA providers have stated that the veteran more than 
likely meets the criteria for PTSD even though there is some 
question as to whether he meets the minimum three avoidance 
symptoms to meet the avoidance criterion.  The VA providers 
have also commented that the reported stressors would meet 
criterion A for PTSD.  Moreover, the veteran's VA medical 
records include problem lists with diagnoses of PTSD that is 
classified under a code (309.81) that is used in connection 
with DSM-IV PTSD diagnoses.  As such, the medical evidence of 
record shows that there is a reasonable doubt as to whether 
the veteran's current PTSD is related to his in-service 
stressor.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to in-
service stressors, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current PTSD was incurred in 
service.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and service 
connection for PTSD is granted.

The appeal of the claim for a compensable rating for 
residuals of second degree burns of the left hand has been 
withdrawn and is therefore dismissed.


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


